Citation Nr: 9928466	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-06 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2. Whether new and material evidence has been submitted to 
reopen the claim for
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
January 1968 to April 1970.  The veteran's service included a 
tour of duty in the Republic of Vietnam.

In June 1970, the Veterans Administration, now the Department 
of Veterans Affairs (VA), denied the veteran's claim for 
service connection for tinnitus.  The veteran did not appeal 
that denial.  

In February 1997, the veteran filed a petition to reopen his 
tinnitus claim, and also submitted a claim for service 
connection for hearing loss.  This matter comes to the In 
September 1997, the VA Regional Office (RO) in Baltimore, 
Maryland, denied the veteran's service connection claim for 
hearing loss, and found that the veteran had not submitted 
new and material evidence sufficient to reopen his claim for 
service connection for tinnitus.  This decision is the basis 
of the claims now before the Board. 


REMAND

Following a careful review of the claims file, the Board 
finds that a remand of both issues is warranted.

Initially, the Board notes that the RO issued the veteran a 
Statement of the Case that mischaracterized the nature of his 
appeal concerning his claim for service connection for 
hearing loss.  This issue was first adjudicated in September 
1997, and was timely appealed by the veteran.  In the absence 
of a prior final decision concerning the veteran's hearing 
loss claim, it is not subject to laws and regulations 
governing finality and reopening of previously disallowed 
claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (1998).  Rather, as 
appropriate in an original claim for service connection, the 
law governing, and the evidence establishing, the claim as 
well grounded, should have been addressed.  Hence, the RO 
must provide the veteran with an SOC concerning his hearing 
loss claim, and to give him an opportunity to "perfect" a 
timely appeal on this issue, and to present evidence and 
argument on the question of whether the claim is well-
grounded.  See also Manlincon v. West, 12 Vet. App. 238 
(1999).

As regards the veteran's tinnitus, in June 1970, a Regional 
Office Rating Decision denied the veteran's service 
connection claim for tinnitus, on the ground that the 
disability was not shown in service.  In a September 1997 
Rating Decision, the RO in Baltimore, Maryland denied the 
veteran's application to reopen his claim of entitlement to 
service connection on the ground that he did not submit new 
and material evidence.

New evidence was added to the record since the September 1997 
Rating
Decision, and the RO in Buffalo, New York adjudicated the 
claim (as the veteran apparently moved) and again denied the 
veteran's application to reopen his claim of entitlement to 
service connection on the ground that he did not submit new 
and material evidence.  There is no evidence that the veteran 
was diagnosed with tinnitus in service.  There is the report 
of an audiological evaluation and a letter of record from 
Pamela J. Metting, MA, CCC/A, dated June 1997 and October 
1997 respectively, which show that the veteran has a current 
diagnosis of tinnitus in his left ear, and that this 
condition appears to be due to noise exposure.  However, Ms. 
Metting does not specifically link the veteran's left ear 
tinnitus to noise exposure that the veteran encountered 
during service, although there are suggestions to that 
effect.  Despite the absence of specific evidence of tinnitus 
or acoustic trauma in service, the veteran's Military 
Occupational Specialty (MOS) was that of a Cannoneer, meaning 
that he was assigned to an artillery unit, an occupation that 
exposed him to significant noise.  

Thus, the record contains evidence of a current disability, a 
likely in-service injury (i.e., noise exposure), and a 
medical opinion linking the veteran's tinnitus with noise 
exposure.  This opinion suggests, but does not state 
explicitly, that the veteran's tinnitus is the result of  
noise exposure in service.  The Board finds that 
clarification of Ms. Metting's diagnosis is essential in 
order for the Board to determine whether in fact new and 
material evidence is of record.  The Board believes that the 
veteran should not be denied a benefit to which he may be 
entitled, simply due to the inartful phrasing, and vague 
diagnosis provided by his audiologist.  Since the veteran's 
claim for service connection for hearing loss necessitates a 
remand on other grounds, the Board finds it necessary and 
proper to remand the issue of tinnitus as well.  The purpose 
of this remand is to allow Ms. Metting, the veteran's 
audiologist, to clarify her statement concerning the etiology 
of the veteran's tinnitus, and to fully adjudicate the issue 
of whether, in fact, new and material evidence has been 
presented to reopen the claim. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following development.

1. The RO must issue the veteran an 
appropriate SOC concerning his original 
claim for service connection for hearing 
loss and give him an opportunity to 
submit additional evidence and/or 
argument in response thereto and to 
"perfect" a timely appeal with respect to 
this issue.  

2.  The RO should contact Ms. Pamela J. 
Metting, MA, CCC/A at the addresses 
provided on her letterhead, and return 
copies of the diagnostic materials of 
record to her.  The RO should request of 
Ms. Metting, that she review her files 
concerning the veteran, and indicate 
clearly and concisely whether it is at 
least as likely as not that the veteran's 
current audiological difficulties are the 
result of any acoustic trauma in service.  
The complete rationale for the opinion 
should be expressed.  

3.  The RO should ensure that that the 
directives contained in this REMAND are 
fully complied with.  If any requested 
action is not undertaken, or is deficient 
in any manner, immediate corrective 
action should be undertaken..

4.  Upon completion of the above 
development, and any
other development deemed warranted by the 
record, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection claim for 
tinnitus in light of all relevant 
evidence, particularly that obtained in 
connection with this REMAND, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, cite to all governing legal 
authority and precedent, and addressing 
all issues and concerns contained in this 
REMAND.

5.  If the benefits sought remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be given 
an opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and that additional development and 
adjudication, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







